Citation Nr: 0318400	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Evaluation of chondromalacia, left knee currently rated 
as 10 percent disabling.  

2.  Evaluation of chondromalacia, right knee currently rated 
as 10 percent disabling.  

3.  Entitlement to service connection for a psychiatric 
disability, including as secondary to the service-connected 
chondromalcia of both knees.

4.  Entitlement to service connection for disability of both 
hips, low back, and both feet, claimed as secondary to the 
service-connected chondromalacia of both knees.

5.  Entitlement to service connection for dislocated 
shoulder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for tardive dyskinesia.  

8.  Entitlement to service connection for impetigo. 

9.  Entitlement to service connection for hyperextended 
mandibular joint.  

10.  Entitlement to service connection for amalgam tattoo of 
the right mandibular gingival.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

On October 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain copies of all records of treatment for 
the veteran from the Buffalo VAMC.  (The veteran 
has not provided dates for the claimed treatment 
from these facilities.  If dates are needed, 
please request the veteran to provide the dates 
of treatment.)  
2.	Obtain the veteran's medical records from 
Columbia Hospital in Pensacola, Florida, to 
include those from Dr. L. Perillo.  (The veteran 
has not provided dates or an address for the 
claimed treatment from this provider.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
3.	Obtain the veteran's medical records from Dr. 
Fitzgerald in Syracuse, New York.  (The veteran 
has not provided dates or an address for the 
claimed treatment from this provider.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
4.	Obtain the veteran's medical records, to include 
any physical therapy records, from Orthopedic 
Rehabilitation Specialists in Rochester, New 
York.  (The veteran has not provided dates or an 
address for the claimed treatment from this 
facility.  If dates are needed, please request 
the veteran to provide the dates of treatment.)  
5.	Obtain the veteran's medical records from Dr. 
Paul Garson in New York City, New York.  The 
address for Dr. Garson is: 420 East 80th Street, 
New York City, New York 10021.  (The veteran has 
not provided dates for the claimed treatment 
from this provider.  If dates are needed, please 
request the veteran to provide the dates of 
treatment.)
6.	Obtain the veteran's medical records from Dr. D. 
Miles at the West Florida Hospital.  (The 
veteran has not provided dates or an address for 
the claimed treatment from this provider.  If 
dates are needed, please request the veteran to 
provide the dates of treatment.)
7.	Obtain the veteran's medical records from Dr. 
Mallery at the National Credit Union 
Administration in Washington, DC.  (The veteran 
has not provided dates or an address for the 
claimed treatment from this provider.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
8.	Obtain the veteran's medical records from Dr. 
O'Connor in Pensacola, Florida.  (The veteran 
has not provided dates or an address for the 
claimed treatment from this provider.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
9.	Obtain the veteran's medical records from Dr. 
Rutledge in Syracuse, New York.  (The veteran 
has not provided dates or an address for the 
claimed treatment from this provider.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
10.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

